Citation Nr: 1733678	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-28 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

In May 2015 and December 2015, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, the February 2016 VA medical did not address the theory that hypertension is related to herbicide exposure or "discuss the 2006 NAS [National Academy of Sciences] Update and its finding that there is 'limited or suggestive' evidence of an association between exposure to Agent Orange and hypertension" as directed by the Board's December 2015 remand.

Accordingly, the case is REMANDED for the following action:

1.  The February 2016 VA medical opinion should be returned to the physician for an addendum.  The physician must review the claims file and note the review in the addendum.  Then, the physician should address each of the following:

(a)  Is it as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to service to include his presumed exposure to herbicide agents therein?

(b)  If hypertension is determined to be unrelated to service, what is the most likely etiology of that disability?

(c)  The examiner should discuss the 2006 NAS Update and its finding that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, i.e., its applicability, if any, in the instant case.

A complete rationale for the medical opinion is required. The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring that the requested medical opinion is complete and conducting any other necessary development, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




